 
 
Exhibit 10.2
 
 

 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 


 


 


 




 
GUARANTY AGREEMENT
 
dated as of
 
December 16, 2011
 
among
 
TRINITY ACQUISITION PLC,
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,
 
THE OTHER GUARANTORS
 
IDENTIFIED HEREIN
 
and
 
BARCLAYS BANK PLC,
 
as Administrative Agent
 


 


 
 
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I Definitions
1
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
ARTICLE II The Guaranty
2
SECTION 2.01.
Guaranty
2
SECTION 2.02.
Guarantee of Payment
2
SECTION 2.03.
No Limitations
2
SECTION 2.04.
Reinstatement
4
SECTION 2.05.
Agreement To Pay; Subrogation
4
SECTION 2.06.
Information
4
SECTION 2.07.
Payments Free and Clear
4
ARTICLE III Indemnity, Subrogation and Subordination
4
SECTION 3.01.
Indemnity and Subrogation
4
SECTION 3.02.
Contribution and Subrogation
5
SECTION 3.03.
Subordination
5
ARTICLE IV Miscellaneous
5
SECTION 4.01.
Notices
5
SECTION 4.02.
Waivers; Amendment
5
SECTION 4.03.
Administrative Agent’s Fees and Expenses; Indemnification
6
SECTION 4.04.
Successors and Assigns
6
SECTION 4.05.
Survival of Agreement
7
SECTION 4.06.
Counterparts; Effectiveness; Several Agreement
7
SECTION 4.07.
Severability
7
SECTION 4.08.
Right of Set-Off
7
SECTION 4.09.
Governing Law; Jurisdiction; Consent to Service of Process
8
SECTION 4.10.
WAIVER OF JURY TRIAL
8
SECTION 4.11.
Headings
9
SECTION 4.12.
Termination
9
SECTION 4.13.
Additional Guarantors
9





Exhibits
Exhibit A                      Form of Supplement
 


 
 

--------------------------------------------------------------------------------

 


GUARANTY AGREEMENT (this “Guaranty Agreement”) dated as of December 16, 2011,
among TRINITY ACQUISITION PLC, a company formed under the laws of England and
Wales having company number 03588435 (the “Borrower”), WILLIS GROUP HOLDINGS
PUBLIC LIMITED COMPANY, a company incorporated under the laws of Ireland having
company number 475616 (the “Parent”), the other Guarantors (as defined below),
and BARCLAYS BANK PLC, as Administrative Agent (the “Administrative Agent”).
 
Reference is made to the Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Parent, the Lenders party thereto and the
Administrative Agent.  The Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Guaranty Agreement.  The Parent
and the other Guarantors are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Guaranty Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:
 
ARTICLE I
Definitions
 
SECTION 1.01. Credit Agreement.  (a)  Capitalized terms used in this Guaranty
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Guaranty Agreement.
 
SECTION 1.02. Other Defined Terms.  As used in this Guaranty Agreement, the
following terms have the meanings specified below:
 
“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Borrower” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Guaranty Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Guaranteed Parties” means (a) the Lenders (including the Swing Line Lender),
(b) the Administrative Agent, (c) the L/C Issuers, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (e) the successors and assigns of each of the foregoing.
 
“Guarantors” means the Parent, each of its Subsidiaries identified on Schedule
1.01(b) of the Credit Agreement and each Subsidiary that, at the Parent’s
election, becomes a party to this Guaranty Agreement as a Guarantor after the
Closing Date in accordance with Section 4.13.
 


 
 

--------------------------------------------------------------------------------

 


“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans and Letters of
Credit, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) all other monetary obligations
of the Borrower to any of the Guaranteed Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to this Guaranty
Agreement and each of the other Loan Documents.
 
“Non-Parent Guarantors” means each Guarantor that does not wholly-own (directly
or indirectly) the Borrower.
 
“Parent” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.
 
“Parent Guarantors” means each Guarantor that wholly-owns (directly or
indirectly) the Borrower.
 
ARTICLE II
The Guaranty
 
SECTION 2.01. Guaranty.  Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations.  Each of the Guarantors further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee notwithstanding
any extension or renewal of any Obligation.  Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.
 
SECTION 2.02. Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of the Borrower or any other Person.
 
SECTION 2.03. No Limitations.  (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty Agreement; (iii) the release of any security held by any Guaranteed
Party for any of the Obligations; (iv) any default, failure or delay,
 


 
2

--------------------------------------------------------------------------------

 


willful or otherwise, in the performance of the Obligations; (v) any incapacity
or lack of power, authority or legal personality of or dissolution or change in
the members or status of any other Loan Party; (vi) any insolvency or similar
proceeding of any other Loan Party; or (vii) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the
Obligations).  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Obligations and would be owed by any other Loan Party to any Guaranteed Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, insolvency, liquidation, administration or similar proceeding
involving such other Loan Party.  Each Guarantor expressly authorizes the
Guaranteed Parties to take and hold security for the payment and performance of
the Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives (a)
any right to require any Guaranteed Party, as a condition of payment or
performance by such Guarantor, to proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Obligations or any other
Person, (b) any defense based on or arising out of any defense of the Borrower
or any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the indefeasible payment in full in
cash of all the Obligations and (c) any law or regulation of any jurisdiction or
any other event affecting any term of any Obligation.  The Guaranteed Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Parent, the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Parent, the Borrower or any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations have been fully and indefeasibly paid in full in cash.  To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Parent, the
Borrower or any other Loan Party, as the case may be, or any security.
 
(c) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Guaranteed Party, hereby confirms that it is the intention
of all such Persons that this Guaranty and the Guarantee of the Obligations by
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Guarantee of the Obligations by
each Guarantor hereunder.  To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the Guarantors hereby
irrevocably agree that the Guarantee of the Obligations by each Guarantor (other
than the Parent) under this Guaranty at any time shall be limited to the maximum
amount as will result in the Guarantee of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under this Guaranty and any contribution rights set forth in Section
3.02 but before taking into account any liabilities under any other Guarantee.
 
(d) To the extent that any Guarantor shall be required hereunder to pay any
portion of any Obligations exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries (other than the
Borrower) from the Facilities and (b) the amount such Guarantor
 


 
3

--------------------------------------------------------------------------------

 


would otherwise have paid if such Guarantor had paid the aggregate amount of the
Obligations (excluding the amount thereof repaid by the Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.  For purposes of determining the net worth of any
Guarantor in connection with the foregoing, all Guarantees of such Guarantor
other than the Guaranty will be deemed to be enforceable and payable after the
Guaranty.
 
SECTION 2.04. Reinstatement.  Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy,
reorganization, insolvency, liquidation, administration or otherwise of the
Borrower, any other Loan Party or otherwise.
 
SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation.  Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
 
SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
SECTION 2.07. Payments Free and Clear
 
.  All sums payable by each Guarantor hereunder shall be paid in full, without
set-off or counterclaim or any deduction or withholding whatsoever (including,
subject to Section 3.01 of the Credit Agreement, any Taxes), and if any such
deduction or withholding is required, the sum payable by such Guarantor shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholdings or deductions applicable to
additional sums payable under this Section) the recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made, in accordance with the terms and subject to the limitations and
exceptions set forth in Section 3.01 of the Credit Agreement.
 
ARTICLE III
Indemnity, Subrogation and Subordination
 
SECTION 3.01. Indemnity and Subrogation
 
.  In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 3.03), the Borrower agrees
that in the event a payment of an Obligation shall be made by any Guarantor
under this Guaranty Agreement, the Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.
 


 
4

--------------------------------------------------------------------------------

 




 
SECTION 3.02. Contribution and Subrogation.  (a) Each Non-Parent Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Non-Parent Guarantor hereunder in respect of
any Obligation and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Non-Parent Guarantors on the date
hereof (or, in the case of any Non-Parent Guarantor becoming a party hereto
pursuant to Section 4.13, the date of the supplement hereto executed and
delivered by such Non-Parent Guarantor).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.
 
(b)           Notwithstanding anything to the contrary contained herein, the
parties hereto acknowledge and agree that each Non-Parent Guarantor shall have a
right of reimbursement and indemnity from each Parent Guarantor (to the extent
such Non-Parent Guarantor is a wholly-owned Subsidiary of such Parent Guarantor)
for any amount paid by such Non-Parent Guarantor in lieu of a right of
contribution between such Non-Parent Guarantor and such Parent Guarantor.
 
SECTION 3.03. Subordination.  (a) Notwithstanding any provision of this Guaranty
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.
 
(b)           Each Guarantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Guarantor or any other Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.
 
ARTICLE IV
Miscellaneous
 
SECTION 4.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.
 
SECTION 4.02. Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent or any Guaranteed Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Guaranteed Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of this Guaranty Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative
 


 
5

--------------------------------------------------------------------------------

 


Agent or any Guaranteed Party may have had notice or knowledge of such Default
at the time.  No notice or demand on any Loan Party in any case shall entitle
any Loan Party to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Guaranty Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
 
SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification.  (a)  The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 10.04 of the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04(b)
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses incurred by or
asserted against any Indemnitee (including the fees, charges and disbursements
of one counsel to the Indemnitees, taken as a whole and, solely in the case of a
conflict of interest, one additional counsel to each group of similarly affected
Indemnitees, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise to each group of similarly affected Indemnitees,
taken as a whole) and settlement costs) arising out of, in connection with, or
as a result of, the execution, delivery or performance of this Guaranty
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a dispute solely amongst the
Indemnitees (other than claims against an Indemnitee in its capacity as
Administrative Agent) not arising out of any act or omission of the Parent, the
Borrower, or any Subsidiary.
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereunder.  The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Guaranty Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Guaranty
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Guaranteed Party.  All amounts due under this Section 4.03 shall be
payable on written demand therefor.
 
SECTION 4.04. Successors and Assigns.  Whenever in this Guaranty Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Guaranty Agreement shall bind and inure to the benefit of
their respective successors and assigns.
 


 
6

--------------------------------------------------------------------------------

 




 
SECTION 4.05. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document, including with
respect to any Letter of Credit, is outstanding and unpaid and so long as the
Commitments have not expired or terminated.
 
SECTION 4.06. Counterparts; Effectiveness; Several Agreement.  This Guaranty
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Guaranty Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Guaranty Agreement.  This Guaranty Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Guaranty Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto and thereafter shall be binding upon each
party hereto, the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such parties, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no party hereto shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Guaranty Agreement or the Credit Agreement.  This Guaranty Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
 
SECTION 4.07. Severability.  If any provision of this Guaranty Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 4.08. Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Person or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor then due and owing under this Guaranty Agreement to such Person,
irrespective of whether or not such Person shall have made any demand under this
Guaranty Agreement.  The rights of each Lender and the L/C Issuer under this
Section 4.08 are in addition to other rights and remedies (including other
rights of set-off) which such Person may have.
 


 
7

--------------------------------------------------------------------------------

 




 
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Guaranty Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of law that would result in the  application of any law other than
the law of the State of New York.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section
4.09.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d) The Parent hereby irrevocably appoints Adam Ciongoli (c/o Trinity
Acquisition plc, One World Financial Center, 200 Liberty Street, 7th floor, New
York, New York 10281), and the Borrower hereby irrevocably appoints CT
Corporation System (c/o CT Corporation System, 111 Eighth Avenue, New York, New
York 10011), in each case, as its authorized agent in the Borough of Manhattan
of the City of New York upon which process may be served in any suit or
proceeding relating to the Credit Agreement, this Guaranty Agreement or any
other Loan Document, and agrees that service of process upon such agent, and
written notice of said service to the Parent or the Borrower, as applicable, by
the person serving the same in the manner provided for notices in Section 4.01,
shall be deemed in every respect effective service of process upon such party in
any such suit or proceeding.  The Parent and the Borrower further agree to take
any and all action as may be necessary to maintain such designation and
appointment of such agents in full force and effect from the date hereof until
the Commitments have expired or been terminated and all Obligations shall have
been indefeasibly paid in full.  Each other Guarantor irrevocably consents to
service of process delivered by hand or overnight courier service, mailed by
certified or registered mail, to Trinity Acquisition plc, One World Financial
Center, 200 Liberty Street, 7th floor, New York, New York 10281 (Attention: Adam
Ciongoli), and the Administrative Agent irrevocably consents to service of
process in the manner provided for notices in Section 4.01.  Nothing in this
Guaranty Agreement or any other Loan Document will affect the right of any party
to this Guaranty Agreement to serve process in any other manner permitted by
law.
 
SECTION 4.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE
 


 
8

--------------------------------------------------------------------------------

 


FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
4.10.
 
SECTION 4.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Guaranty
Agreement and shall not affect the construction or interpretation of this
Guaranty Agreement or any other Loan Document.
 
SECTION 4.12. Termination.  (a)  Subject to Section 2.04, this Guaranty
Agreement and the Guarantees made herein shall terminate when all the
outstanding Obligations have been indefeasibly paid in full and the Lenders have
no further commitment to lend under the Credit Agreement.
 
(a) A Non-Parent Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Non-Parent Guarantor ceases to be a
Subsidiary of the Parent; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.
 
SECTION 4.13. Additional Guarantors.  If the Parent at its option at any time
elects that additional Subsidiaries become Guarantors hereunder after the date
hereof, then such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein upon (a) execution
and delivery by the Administrative Agent and  such Subsidiary of an instrument
in the form of Exhibit A hereto and (b) delivery to the Administrative Agent of
such Organization Documents, resolutions and favorable opinions of counsel or
may be requested by the Administrative Agent in its reasonable discretion, all
in form, content and scope reasonably satisfactory to the Administrative
Agent.  The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder.  The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Guaranty Agreement.
 


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 

 


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.




BORROWER:
 

      TRINITY ACQUISITION PLC  
 
   
 
        By:  /s/ Stephen Wood  
 
   
 
Name:
Stephen Wood
          Title:  Director        
 
                       
signing under a power of attorney dated 9 December 2011
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 






[Signature Page to Trinity Acquisition plc Guaranty Agreement]



 
 

--------------------------------------------------------------------------------

 





         
PARENT GUARANTOR:


SIGNED AND DELIVERED for and on
behalf of and as the deed of
WILLIS GROUP HOLDINGS PUBLIC
LIMITED COMPANY,
   
 
  by its lawfully appointed attorney       /s/ Michael K. Neborkak  
in the presence of:
   
Name:
  Michael K. Neborkak
       
Title: 
Group Chief Financial Officer  

 Illegible        
(Witness’ Signature)
                   200 Liberty Street          New York, NY 10281        
(Witness’ Address)                     Analyst         (Witness’ Occupation)   
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Trinity Acquisition plc Guaranty Agreement]



 
 

--------------------------------------------------------------------------------

 


NON-PARENT GUARANTORS:
 

      TA I LIMITED  
 
   
 
        By:  /s/ Stephen Wood  
 
   
 
Name:
Stephen Wood
          Title:  Director        
 
                       
signing under a power of attorney dated 9 December 2011
   


 

      WILLIS GROUP LIMITED  
 
   
 
        By:  /s/ Stephen Wood  
 
   
 
Name:
Stephen Wood
          Title:  Director        
 
                       
signing under a power of attorney dated 9 December 2011
   


 

     
WILLIS GROUP HOLDINGS PUBLIC
LIMITED COMPANY
 
 
   
 
        By: /s/ Stephen Wood  
 
   
 
Name:
Stephen Wood
          Title:  Director        
 
                       
signing under a power of attorney dated 9 December 2011
   

 
 
 
 
 
 
 

[Signature Page to Trinity Acquisition plc Guaranty Agreement]






 
 

--------------------------------------------------------------------------------

 


 
 

     
WILLIS NORTH AMERICA INC.
 
 
   
 
        By:  /s/ Adam Ciongoli  
 
   
 
Name:
Adam Ciongoli
          Title:  Director, Secretary, and Executive Vice President  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Trinity Acquisition plc Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 


 
 
 
 

     
WILLIS NETHERLANDS HOLDINGS B.V.
 
 
   
 
        By:  /s/ A. C. Konijnendijk  
 
   
 
Name:
A. C. Konijnendijk
          Title:  Managing Director A  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Trinity Acquisition plc Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 


 
 
 
 

     
 
BARCLAYS BANK PLC,
as Administrative Agent
 
 
   
 
        By:  /s/ Kevin Cullen  
 
   
 
Name:
Kevin Cullen
          Title:  Director  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Trinity Acquisition plc Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 

 
Exhibit A to the
Guaranty Agreement
 
SUPPLEMENT NO.___ dated as of __________, 20__, to the Guaranty Agreement dated
as of December 16, 2011 among TRINITY ACQUISITION PLC, a company formed under
the laws of England and Wales having company number 03588435 (the “Borrower”),
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company incorporated under the
laws of Ireland having company number 475616 (the “Parent”), each Subsidiary
constituting a “Guarantor” thereunder as of date hereof (each of the Parent and
each such Subsidiary, individually, a “Guarantor” and collectively, the
“Guarantors”) and BARCLAYS BANK PLC, as Administrative Agent.
 
A.           Reference is made to the Credit Agreement dated as of December 16,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, the Lenders from time to
time party thereto and Barclays Bank PLC, as Administrative Agent.
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guaranty Agreement referred to therein.
 
C.           The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Loans.  Section 4.13 of the Guaranty Agreement
provides that additional Subsidiaries of the Parent may become Guarantors under
the Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Guarantor”) is executing
this Supplement to become a Guarantor under the Guaranty Agreement in order to
induce the Lenders to make additional Loans and as consideration for Loans
previously made.
 
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
 
SECTION 1.                      In accordance with Section 4.13 of the Guaranty
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty Agreement with the same force and effect as if originally named
therein as a Guarantor, and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof.  Each reference to a “Guarantor” in the Guaranty Agreement
shall be deemed to include the New Guarantor.  The Guaranty Agreement is hereby
incorporated herein by reference.
 
SECTION 2.                      The New Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
 
SECTION 3.                      This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received (a) a counterpart of this Supplement that bears the
signature of the New Guarantor and the Administrative Agent has executed a
counterpart hereof and (b) such other documents and opinions as the
Administrative Agent may have requested in accordance with Section 4.13 of the
Guaranty Agreement.  Delivery of an executed signature page to this Supplement
by facsimile
 


 
A-1

--------------------------------------------------------------------------------

 


transmission or other electronic imaging means shall be as effective as delivery
of a manually signed counterpart of this Supplement.
 
SECTION 4.                      Except as expressly supplemented hereby, the
Guaranty Agreement shall remain in full force and effect.
 
SECTION 5.                      THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 6.                      In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guaranty Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7.                      All communications and notices hereunder shall
be in writing and given as provided in Section 10.02 of the Credit Agreement.
 
SECTION 8.                      The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.
 


 
[Remainder of page intentionally left blank]
 


 
A-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.
 
 



      [NAME OF NEW GUARANTOR]  
 
   
 
        By:    
 
   
Name:
 
       
Title: 
   

 
 
 
 



     
BARCLAYS BANK PLC,
as Administrative Agent
 
 
   
 
        By:    
 
   
Name:
 
       
Title: 
   



 
 
 

 


 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Guaranty Supplement]